COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                     CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                      GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                       November 17, 2015

    Debra A. Windsor                                     Scott Brown
    Assistant District Attorney                          One Museum Place
    401 W. Belknap St.                                   3100 West 7th St., Ste. 420
    Fort Worth, TX 76196-0201                            Fort Worth, TX 76107
    * DELIVERED VIA E-MAIL *                             * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00248-CR, 02-15-00249-CR,
                                          02-15-00250-CR, 02-15-00251-CR,
                                          02-15-00252-CR, 02-15-00253-CR

                 Trial Court Case Number:        1323113D, 1323114D, 1344214D,
                                                 1344215D, 1345864D, 1345865D

    Style:       Joel Gaucin
                 v.
                 The State of Texas

          On Monday, November 16, 2015, we received a letter from the official
    court reporter stating that there were no reporter's notes taken on the above
    referenced appeal.

         Appellant's brief is now due on or before Wednesday, December 16,
    2015. You will be notified when the case is set for submission.

           A party desiring oral argument must note that request on the outside cover
    of the party’s brief. See Tex. R. App. P. 39.7. If no oral argument is requested
    by either party, the case may be submitted on the briefs.

          PLEASE BE ADVISED THAT THIS COURT HAS ADOPTED THE
    STANDARDS FOR APPELLATE CONDUCT, WHICH WERE ADOPTED AND
    PROMULGATED BY THE SUPREME COURT OF TEXAS AND THE TEXAS
    COURT OF CRIMINAL APPEALS ON FEBRUARY 1, 1999 BY
    MISCELLANEOUS DOCKET ORDER NO. 99-9012. Copies of the standards are
    available from this office and appear on the court's website at
02-15-00248-CR
November 17, 2015
Page 2


www.txcourts.gov/2ndcoa. Parties appearing before this court are expected
to adhere to these standards and non-compliance will be addressed by the
court accordingly.

                                       Respectfully yours,

                                       DEBRA SPISAK, CLERK


                                       By: Bonnie Alexander, Deputy Clerk